Opinion issued May 21, 2009
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00391-CV



IN RE PRUDENCIO CORDOVA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Prudencio Cordova, has filed a petition for writ of mandamus
complaining of the trial court's (1) refusal to rule on his motion for default judgment. 
However, this Court has no jurisdiction over the district courts of Walker County. 
See Tex. Gov't Code Ann. § 22.201(b) (Vernon Supp. 2008).  The Tenth Court of
Appeals has jurisdiction over Walker County district courts.  See Tex. Gov't Code
Ann. § 22.201(k) (Vernon Supp. 2008)
	Accordingly, we dismiss the petition for writ of mandamus for want of
jurisdiction. 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
1.